Citation Nr: 1233735	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  06-25 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to April 1987.  He also served on inactive duty from January 13, 1984 to January 24, 1984. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which, in pertinent part, denied entitlement to service connection for a back injury.

In September 2010, a Board decision granted service connection for a psychiatric disability and remanded the claim for service connection for a back disability.  There is no indication of a notice of disagreement concerning the Veteran's disability rating for his psychiatric disability.  Thus, the Board no longer has jurisdiction over such claim.

The Board again remanded the Veteran's claim for service connection for a back disability in October 2011 for further development and readjudication.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the September 2010 remand, the Board requested that an attempt to verify the Veteran's periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) be made and all outstanding service treatment records be obtained and associated with the claims file.  In February 2011, the NPRC verified the Veteran's active duty service from January 1984 to April 1987 as well as one period of inactive duty service from January 13, 1984 to January 24, 1984.  Service treatment records were obtained which demonstrate treatment for lower back pain beginning in March 1984. 

The Veteran received a VA examination in December 2010, prior to the receipt of these service treatment records.  The VA examiner concluded that the Veteran's current low back disability was more likely due to his "previous heavy duty profession, previous history of lower back injury, obesity, ...as well as part of generalized degeneration due to age."  The examiner also relied on the fact that the record did not document a low back injury or doctor's office visit during active duty service. 

Since the newly acquired service treatment records demonstrated treatment for low back symptoms during service, the claim was returned to the December 2010 VA examiner for an opinion in light of the new evidence. 

The Board notes that an August 1985 service treatment record indicated that the Veteran reported having intermittent low back pain over the past five years, since falling off of scaffolding. 

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (2002); 38 C.F.R. § 3.306 (2011).

The term "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003); citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993). 

The October 2011 medical opinion indicated that the Veteran's back disability clearly and unmistakably pre-existed service and that it was clearly and unmistakably not aggravated by service.  However, there was insufficient rationale concerning the Veteran's aggravation claim.  The Board notes that clear and unmistakable evidence means evidence that is considered undebatable.  Thus, the RO/AMC must obtain an addendum or additional opinion.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the October 2011 VA examiner for an addendum.  If he is unavailable, contact another physician for an opinion regarding the low back disability. 

The examiner is advised that clear and unmistakable evidence means evidence that is considered undebatable. 

The examiner should read the entirety of this remand prior to providing any opinion.  

The examiner should also note the low back complaints documented in service treatment records and take into account the Veteran's reports, regardless of whether they are confirmed by the treatment records.

Since the examiner has opined that there is clear and unmistakable evidence that the lower back disability preexisted active service, the examiner must state whether there is clear and unmistakable evidence that such disability was not aggravated (underwent no permanent increase in disability) during active service beyond the normal progression of the disorder. 

The examiner must provide reasons for the opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

In formulating the above-requested opinions, the examiner should comment on the significance of in-service treatment for back problems.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions.

2.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case which considers all evidence of record before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


